DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Letter Restarting Period for Response
First action on the merit filed 01/01/2021 recited EP 3547411 as being utilized in the below rejection to overcome the instant claim. This reference is utilized as an English equivalent to WO 2018/199505 which is filed 1-11-2018 to PCT/KR2018/004123, but was not published in English. The time for response is reset as the rejection below properly showcases the rejection is drawn to WO 2018/199505 with English equivalent to EP 3547411.
Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus & method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al (WO 2012/005126).
Claim 1: Yamakawa teaches a lithium laminated member utilization method capable of improving the performance of lithium film [abstract]. A lithium film (22) is deposited on a base film (21) via vapor deposition under vacuum wherein subsequent processing is performed [Abstract]. The atmospheres are altered within the container in order to control the formation of layers therein 
The prior art teaches manipulation of the method is utilized to control the coloration, storage characteristics, and battery capacity. One having ordinary skill in the art would be motivated to optimize the method parameters to improve these features. During the prosecution of the instant application, the record would need to clearly show unexpected results within a very specific range of method of parameters or clearly articulate a purpose and scientific discovery outside of the above purposes; the record would need to be clear as to the specific method steps which produce a scientifically new invention separate and distinct from the prior art embodiments. It is specifically made of note for the record that the instant claim does not invoke a time requirement or change of reactants; the oxidizing and carbonization effect can occur simultaneously whereby the oxidation effect would take place on the structure and thus structure would be effected by a carbonization effect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (WO 2012/005126) as applied to claim 1 above, and further in view of Son et al (WO2018/199505 with English equivalent to EP 3547411).
Claim 2: Yamakawa teaches a film formed in order to control the coloration, storage characteristics, and battery capacity [0049], but is silent to teach film thicknesses of materials.
Son teaches a negative electrode for use in a lithium battery which is capable of blocking atmosphere with a coating formed thereon such that it is effective in reducing a thickness of a surface oxide layer [Abstract]. The battery layer comprises a base layer (metal base) lithium layer, lithium carbonate, and lithium oxide layer therebetween [0021-0022]. The carbonized layer is smaller than the oxide layer, Li2O>LiOH>Li2CO3 [0022]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the layers of Yamakawa to include discrete layers as taught by Son in order to block atmosphere through the release coating film which allows for lower surface oxide formation [0014].
Claim 3: Yamakawa is silent to teach the specific thickness of the layers during operation
Son teaches the layer corresponding to the oxide layer to be 4-15nm [0023]. This range overlaps with the instant claimed ranged and therefore obviates the claimed scope. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the layers of Yamakawa to include discrete layers as taught by Son in order to block atmosphere through the release coating film which allows for lower surface oxide formation [0014].
Claim 4: Yamakawa teaches a film formed in order to control the coloration, storage characteristics, and battery capacity [0049], but is silent to teach film thickness of the second layer
2O>LiOH>Li2CO3 [0022]. The specific size discovery is interpreted to be obviated under ‘obvious to try’ and ‘obvious to optimize’ such that the environmental considerations of Son are considered while also considering the color, storage characteristics, and battery capacity of Yamakawa. It is interpreted that one having ordinary skill in the art at the time of filing of the instant claim would be motivated to discover increased storage characteristics and battery capacity and the vacuum chamber of Yamakawa would eliminate some environmental considerations which deterred Son from having a thicker outermost region. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the layers of Yamakawa to include discrete layers as taught by Son in order to block atmosphere through the release coating film which allows for lower surface oxide formation [0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723